DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment filed 12/8/21 has been entered and made of record.
		Claims 1 - 10 are pending in the application.
Response to Argument 
3.	Applicant’s arguments, see page  6 – 8, of the remarks, filed 12/8/21, with respect to claims 1 -10 have been fully considered and are persuasive. The rejection of claims 1 - 10  has been withdrawn. 
Applicant’s arguments see page 6 – 8, of the remarks, filed 3/31/06, with respect to the rejection of Wang et al., US PGPUB NO: 20120121202 of claims  1 -4, 9,10  under 102 (a)(1) and US PGPUB NO: 20150146994 103 rejection of claims  5 – 8 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as best understood as shown below:
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 10 , are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim is indefinite, because claim recites “face image authentication of a target object included in an image” on lines 5-6 then recites “a second blur being a blur of the target object” on line 9. The claim is indefinite because it uses a broad limitation “target object” together with a narrow limitation “face” that falls within the broad limitation “target object” (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
 	( Note Form paragraph 07-34-04)  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation(target object), and the claim also recites (face) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
						Remarks 
5.	Examiner  call  attorney and conducted interview on 3/2/22 with  Mr. Warren Lytle  (Reg # 39,283)  discuss regarding 112 (b) rejection in claim 1 – 10, is indefinite, the 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446, The examiner can normally be reached on 7.30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669